107 F.3d 880
79 A.F.T.R.2d 97-1725, 97 CJ C.A.R. 409
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Sharon F. POWELL and Charles Hester Powell, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-9007.
United States Court of Appeals, Tenth Circuit.
March 14, 1997.

ORDER AND JUDGMENT*
Before EBEL, BRORBY, and KELLY, Circuit Judges.**


1
Petitioners Sharon and Charles Powell, appearing pro se, appeal from the Tax Court's ruling that monies Mr. Powell received in settlement of an Age Discrimination in Employment Act claim are taxable.  This question has been resolved by Commissioner v. Schleier, 115 S.Ct. 2159, 2163 (1995), and Gray v. Commissioner, 104 F.3d 1226, 1227 (10th Cir.1997), and consequently we AFFIRM the judgment of the Tax Court.


2
The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument